Citation Nr: 0908267	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for residuals of cold 
exposure to the feet and toes.

2.  Entitlement to service connection for residuals of cold 
exposure to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)





ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In October 2007, the Veteran appeared and offered testimony 
in support of his claim before the undersigned.  The 
Veteran's testimony on that occasion has been transcribed and 
associated with his claims file.

These matters were before the Board in July 2008 and were 
remanded for further development that included a VA 
examination and medical opinion on the issues of service 
connection for residual of an injury to cold exposure.  That 
action has been completed, and the case was returned to the 
Board. 


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during active 
duty service while stationed in Germany.

2.  The Veteran experienced chronic symptoms of the feet, 
toes, and hands of numbness, tingling, and aching during 
service, and continuous symptoms after service separation. 

3.  The veteran currently has diagnosed residuals of cold 
exposure that include degenerative changes, osteoarthrosis, 
and hyperhidrosis.

4.  The competent evidence on the question of whether the 
current disorders of the feet, toes, and hands are due to 
cold exposure during active duty service is at least in 
relative equipoise. 


CONCLUSIONS OF LAW

1.  Residuals of an injury due to cold exposure to the feet 
and toes, including degenerative changes and hyperhidrosis, 
were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Residuals of an injury due to cold exposure to the hands, 
including degenerative changes, osteoarthrosis, and 
hyperhidrosis, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
given the favorable action in this decision (grant of service 
connection), no discussion of the VCAA at this point is 
required.

Service Connection for Residuals of Cold Exposure

The Veteran contends that he is entitled to service 
connection for residuals of injuries due to cold exposure, 
including frostbite to the feet, toes, and hands.  
Specifically, the Veteran contends that he has residuals of 
cold injuries to his toes, feet, and hands as a result of his 
exposure to cold while stationed in Germany during his active 
service.  He has written and testified that, subsequent to 
the cold exposure in service, he experienced chronic symptoms 
of numbness, tingling, and aching, and has continuously 
experienced such symptoms after service separation. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

After reviewing the record, the Board finds that in service 
the veteran was exposed to cold weather.  The record reflects 
in-service cold exposure while the Veteran was stationed in 
Germany, which was established by the Veteran's testimony and 
reports on VA examination, by the Veteran's service personnel 
records generally, and by the Veteran's current diagnosis of 
cold injury, with no indication in the record of cold injury 
from non-service cold exposure.

On the question of in-service cold exposure, the Veteran's 
service records indicate service in Germany.  During his 
October 2007 personal Board hearing, the Veteran testified 
that he was stationed in Germany from January 1974 to January 
1976 in the infantry.  He testified that he was in 
Brackenville, Germany, where temperatures could reach as low 
as 15 degrees below zero.  He further testified that, while 
stationed there, he would be out in the field up to 30 days 
at a time doing training exercises.  The Veteran described an 
incident where rain saturated tents and clothing, after which 
he was forced to use damp clothing and gloves for the 
remainder of the training exercise.  The Veteran also 
reported that he was seen in sick call, where he was told 
that he had "immersion foot" or "trench foot."  

The Veteran has credibly testified that he experienced 
chronic symptoms in service subsequent to this exposure.  
Consistent with the personal hearing testimony, at a VA 
exanimation in October 2008, the Veteran reported that while 
stationed in Germany it was very cold and there was snow and 
ice on the ground.  He also reported that, during the first 
night it rained, his tent caved in, and everything he had got 
wet, and, as a result, he had to stay in the same wet clothes 
for the next 30 days.  He furthermore reported that, while he 
was stationed there, he had symptoms of a pins and needles 
type sensation at the tips of his toes and fingers, and 
numbness of the great toes.  The Veteran testified that, 
since the in-service cold exposure, he continued to have numb 
and tingling sensations when the temperature was less than 50 
degrees, and that his great toes and fingertips ached.  
Although there was no service treatment record evidence of 
cold exposure or treatment for cold exposure, or chronic 
symptoms in service, the Veteran is competent to testify to 
such in-service cold exposure.  The Board finds the Veteran's 
testimony of such in-service cold exposure to be credible.

The Veteran has also credibly testified that he experienced 
continuous symptoms after service.  At the October 2007 
personal hearing, the Veteran testified that currently his 
hands and feet were always cold, immobile, or stiff, and that 
it took a long time for him to warm them up.  He also 
testified that he occasionally got cracked skin on his upper 
and lower extremities.  He attributed these symptoms to his 
exposure to the cold during service.  Although there was no 
documentation in post-service records of complaints of or 
treatment for foot or hand symptoms between 1976 until nearly 
20 years after service, the Veteran is competent to testify 
to such post-service symptoms that he experienced.  The Board 
finds the Veteran's testimony of such post-service symptoms 
to be credible.  

The competent evidence shows that the symptoms diagnosed as 
cold injury residuals include degenerative changes, 
osteoarthrosis, and hyperhidrosis.  Such clinical 
manifestations and diagnoses account for the veteran's 
current complaints and symptoms of pain, numbness, cold 
sensitivity, and cracked skin of the feet, toes, and hands.

On the question of relationship of current disability to 
service, the Board finds that the evidence is at least in 
relative equipoise on the question of whether the currently 
diagnosed disorders of the feet, toes, and hands are related 
to the in-service cold exposure.  After VA physical 
examination in October 2008 and x-ray examination of the 
hands and feet, the VA examiner diagnosed the Veteran as 
having non-freezing cold injury with current symptoms of 
pain, numbness, cold sensitivity, degenerative joint disease 
of the bilateral metatarsophalangeal joint of the great toes, 
and hyperhidrosis.  The VA examiner noted that there was no 
record in the claims file of foot or hand pain in service, 
and no documentation in post-service records of complaints of 
or treatment for foot or hand symptoms between 1976 and the 
present date; however, the VA examiner noted that the 
Veteran's history and current symptoms and physical 
examination were consistent with symptoms of a non-freezing 
injury, and that the Veteran had no other chronic illnesses 
such as diabetes or vascular disease.  The VA examiner opined 
that, giving the benefit of the doubt to the Veteran, the 
Veteran's cold injury was at least as likely as not related 
to his service. 

Furthermore, the record reflects a current diagnosis of non-
freezing cold injury with current symptoms of pain, numbness, 
cold sensitivity, degenerative joint disease of the bilateral 
metatarsophalangeal joints of the great toes, and 
hyperhidrosis.  Moreover, it reflects a competent medical 
opinion that, despite some ambiguous wording, tends to link 
such in-service cold exposure to the Veteran's current non-
freezing cold injury diagnosis, with no competent medical 
evidence contradicting such opinion.  Therefore, the Board 
finds the evidence of record to be at least in relative 
equipoise with respect to the question of whether the 
currently diagnosed disorders of the feet, toes, and hands 
are residuals of injuries due to cold exposure in service.

The Board notes that, although there is a lack of medical 
documentation of any cold injury residuals, both in service 
and after service, such absence of treatment evidence was 
noted and considered by the October 2008 VA examiner, who 
correctly considered the Veteran's competent lay testimony of 
these elements of the claim.  There was lay evidence from the 
Veteran of in-service cold exposure, in-service chronic 
symptoms, and continuous post-service symptoms.  Despite the 
absence of treatment evidence in service or many years after 
service, the VA examiner still opined that, given the 
Veteran's reported history and the nature of his current 
complaints and symptoms on medical examination, the Veteran's 
cold injuries were at least as likely as not related to 
service.  

Also, the Board again notes that current competent medical 
evidence suggests that the Veteran's history, current 
symptoms, and physical examination are consistent with 
symptoms of a non-freezing cold injury, and that the only 
evidence of any cold injury of record is the Veteran's 
statements regarding his in-service cold exposure.  
Furthermore, the Board again notes that there is no competent 
medical evidence contradicting the October 2008 VA examiner's 
medical etiology opinion.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the current disorders 
of the feet, toes, and hands, including degenerative changes, 
osteoarthrosis, and hyperhidrosis, are due to cold exposure 
during active duty service. 

Therefore, resolving reasonable doubt in the Veteran's favor, 
the Board finds that residuals of injuries due to cold 
exposure to the feet, toes, and hands that include 
degenerative changes, osteoarthrosis, and hyperhidrosis are 
etiologically related to 


the Veteran's period of active duty service.  Accordingly, 
service connection is warranted for residuals of injuries due 
to cold exposure to the feet, toes, and hands that include 
degenerative changes, osteoarthrosis, and hyperhidrosis.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of an injury due to cold 
exposure to the feet and toes is granted.

Service connection for residuals of an injury due to cold 
exposure to the hands is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


